DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2 in the reply filed on 5/20/2022 is acknowledged.
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2015/0360269).
With respect to Claims 1-2, Meyer teaches an aluminum alloy with compositional ranges, in mass%, as follows (para. 8-21):

Claim 1
Claim 2
Meyer
Mg
5.54-6.80
5.70
2.5-6.0
Mn
0.50-0.60
0.56
0-1.2
Zr
0.12-0.16
0.14
0.03-0.4
Er
0.30-0.36
0.30
0.03-0.3
Si
≤ 0.3
0.23
0-0.25
Fe
-
0.16
0-0.4
Al
Balance 
Balance
Balance


Compositional ranges including zero are considered to be optional elements.  Thus, Meyer teaches an aluminum alloy with compositional ranges overlapping each of the instantly claimed ranges of Claims 1 and 2.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, with respect to the preamble limitations “high-strength and high-toughness,” the claim does not require any specific strength or toughness values.  Meyer teaches an aluminum alloy useful as an armor plate for military applications (para. 1-4) and thus, one of ordinary skill in the art would recognize that the composition is drawn to material with high strength and toughness.  Moreover, as Meyer teaches an aluminum alloy with substantially overlapping compositional ranges it would necessarily be expected to result in the same properties, including strength and toughness. MPEP 2112.01.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann. (US 5624632).
With respect to Claim 1, Baumann teaches an aluminum alloy with compositional ranges, in mass%, as follows (para. 8-21):

Claim 1
Baumann
Mg
5.54-6.80
3-7
Mn
0.50-0.60
0.2-1.2
Zr
0.12-0.16
0.03-0.2
Er
0.30-0.36
0.05-0.5
Si
≤ 0.3
≤ 0.15
Al
Balance 
Balance


Compositional ranges including zero are considered to be optional elements.  Thus, Baumann teaches an aluminum alloy with compositional ranges overlapping each of the instantly claimed ranges of Claims 1 and 2.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, with respect to the preamble limitations “high-strength and high-toughness,” the claim does not require any specific strength or toughness values.  Baumann teaches an aluminum alloy exhibiting good strength and toughness (see col. 1, ln. 36-51; Table 1) and therefore, is deemed to meet the instant limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735